DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two foreign patents documents listed information disclosure statement (IDS) filed 3/12/2021 are crossed out (see annotated and signed 1449 document) because they have already been cited/considered in this application. The Ninomiya Japanese patent document was cited in the previous Office Action (see the 892 form included with the Non-Final Rejection dated 12/31/2020); and the Hasegawa WIPO document was cited in IDS filed 11/2/2018 (see the 1449 document considered by the examiner and included with the Non-Final Rejection data 12/31/2020).
It is further noted that applicant has apparently supplied a copy of Japanese patent document JP S59-15937 A (inventor: Katsuhiko Okabe; applicant/assignee: Copal Co. Ltd.; publication date: 1/27/1984) which is titled “Paper Feed Mechanism of Photograph Processing System Device”. It is unclear as to why a copy of this document was submitted because (1) there is no corresponding proper citation of this document in any IDS, and (2) it is unclear how/why this document is relevant to the disclosed and/or claimed invention of the instant application since this document is seemingly drawn to a photograph processing system/device (particularly, a paper feed mechanism thereof), not a display panel or mounting arrangement thereof. Accordingly, this document has not been considered by the examiner. If the applicant desires to have this document 

Response to Amendment
The amendment dated 3/12/2021 has been entered an considered for this Office Action.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Applicant argues against the rejection of claims 1-9 and 14 under §102 as anticipated by the Ninomiya reference: “Ninomiya does not disclose an independently mounted plate (chassis) mounted independent of the display panel/fascia. The leg portions 5 of Ninomiya are a part of the structure of the table and are not synonymous with a retaining structure comprising a chassis for holding the display panel in place, as claimed.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an independently mounted plate (chassis) mounted independent of the display panel/fascia) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
per se, let alone an independently mounted plate (chassis) mounted independent of the display panel/fascia. Any mention of a “plate” is in claims 10-12; however, these claims are not rejected under §102 as anticipated by the Ninomiya reference. Rather, claim 10 is rejected under §103 as obvious over Maciejewski in view of Ninomiya; and claims 11-12 are rejected under §103 as obvious over the Maciejewski in view Ninomiya as applied to claim 10, and further in view of Chen.
Further, it is noted that regardless of whether the leg portions 5 are allegedly part of the structure of the table, and regardless of whether the leg portions 5 are allegedly no synonymous with a synonymous with a retaining structure comprising a chassis for holding the display panel in place, as claimed, the grounds of rejection does not rely on the leg portions 5 per se. Rather, the grounds of rejection is based on the inter-leg portion 5a. 
As recited in the rejection Ninomiya teaches a retaining structure (5a, 7, 8, 9, Figs. 1-3) for holding the display panel in place, the retaining structure comprising a chassis (inter-leg portion 5a, Figs. 1-3) fixable in position relative to the cover, the chassis having at least one resilient finger (elastic support pieces 7, Figs. 1-3) extending therefrom alongside a rear face of the display panel, a part of the at least one resilient finger which bears against the rear face of the display panel to resiliently urge the display panel against the rear face of the cover (top surface 9 of curved pressure contact part 8 of elastic support pieces 7 urge the panel 10 against the rear face of the transparent glass 3; see Fig. 3).

    PNG
    media_image1.png
    415
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    580
    media_image3.png
    Greyscale

Further, even if Applicant mistakenly argued against the leg portions 5 instead of inter-leg portion 5a (i.e., even if Applicant meant to argue that the inter-leg portion 5a is not synonymous with a retaining structure comprising a chassis for holding the display per se.
Absent any special definition of the term “chassis”, the term in question is afforded its plain/ordinary meaning as would be understood by the ordinarily skilled artisan. In this case, the term “chassis” would be recognized by the ordinarily skilled artisan as a load-bearing framework of an artificial object, which structurally supports the object in its construction and function1,2. In this case, the inter-leg portion 5a reads on a chassis because the inter-leg portion 5a provides a load-bearing framework for the retaining structure (5a, 7, 8, 9, Figs. 1-3) and/or the display panel (panel-like object 10, Fig. 2; “a panel-like object 10 on which paintings, patterns, game boards, etc. are depicted on the surface”), by structurally supporting the retaining structure and/or the display panel in its construction and function. To further elaborate, the inter-leg portion 5a provides structural support for the at least one resilient finger (elastic support pieces 7, Figs. 1-3); and/or the inter-leg portion 5a indirectly provides structural support for the display panel via the at least one resilient finger.

Applicant further cites advantages of their invention over Ninomiya due to an independently mounted plate (chassis) mounted independent of the display panel/fascia. However these allegedly advantages, even if understood to be to be true, are not found to be persuasive because the claim as currently presented does not recite or require an independently mounted plate (chassis) mounted independent of the display panel/fascia.
Claim Objections
Claim 8 is objected to because of the following informalities. Appropriate correction is required.
Regarding claim 8, the phrase term “at least additional resilient finger” recites within it the term “additional resilient finger” which grammatically is a countable noun in singular form and therefore requires a preceding article. This should be corrected to read as --at least one additional resilient finger-- or --at least an additional resilient finger--.
Regarding claim 14, the term “the front face of the cover” should be corrected to read as --the front face of the transparent section-- in view of the amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is unclear whether the display panel is within the scope of the claimed invention for the following reason:
On one hand, the claim has been amended to no longer recite: “A mounting arrangement for a display device comprising: […] a display panel held against a rear face of the cover so as to be visible through a front face of the cover”, thereby suggesting the claim no longer encompasses the display panel (or at least that it was Applicant’s intention that the claim no longer encompass the display panel). Otherwise, why delete such language from the claim?
On the other hand, the claim now recites: “A mounting arrangement for a display device, the mounting arrangement comprising: […] a retaining structure […], the retaining structure comprising a chassis […], the chassis having at least one resilient finger extending therefrom alongside a rear face of the display panel, a part of the at least one resilient finger which bears against the rear face of the display panel”, which appears to indirectly claim the display panel by reciting a structural relationship between the at least one resilient finger (which is within the scope of the claimed invention) and the display panel; i.e., the claim seemingly appears to require that the at least one resilient finger be extending from the chassis alongside a rear face of the display panel, and the claim seemingly appears to require that a part of the at least one resilient finger bears against the rear face of the display panel.
In view of the conflicting evidence, the ordinarily skilled artisan would not be reasonably apprised of the metes and bounds of the claimed invention.
see MPEP 2173.06), the claim is being construed for the purposes of applying prior art as encompassing the display panel.
Dependent claims therefore inherit the aforementioned indefiniteness issues by virtue of their dependency (either directly or indirectly) on claim 1 and therefore rejected for at least the same reason.

Regarding claim 9, there is insufficient antecedent basis for the term “the resilient fingers”. It is unclear whether this refers to the at least one resilient finger recited in claim 1, the at least additional resilient finger recited in claim 8, or collectively the at least one resilient finger and the at least additional resilient finger.
In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being broadly construed as the logical disjunction (i.e., logical OR) of the aforementioned interpretations

Regarding claim 11, the claim recites the definite article “the” without any accompanying noun, and therefore unclear what element is being referred to with the term “each resilient finger” as a logical disjunction thereof. In other words, “the or each resilient finger” appears to take the form “the [element] or each resilient finger” but it is unclear what element or each resilient finger is being limited by the claim to be a part of the plated defined by an arcuate slot formed in the plate.
Even if “the or each resilient finger” means “the [resilient finger] or each resilient finger”, it is unclear which resilient finger “the [resilient finger]” refers to.
see MPEP 2173.06), the claim is being broadly construed as meaning that one or more respective resilient finger(s) of said at least one resilient finger is/are part of the plate defined by one or more respective arcuate slot(s) in the plate.

Regarding claim 15, the claim recites term “the display panel” in lines 6, 8, and 9 (twice in line 9),  of the claim. It is unclear whether these recitations refers to the recitation of “a display panel” in line 2 of the claim or the recitation of “a display panel” in line 4 of the claim. Otherwise, if it unclear whether these recitations of “a display panel” are refer to the same display panel or different display panels.
In accordance with compact prosecution practice (see MPEP 2173.06), the claim is being construed for the purposes of applying prior art as referring to the same display panel.
Dependent claims therefore inherit the aforementioned indefiniteness issues by virtue of their dependency (either directly or indirectly) on claim 1 and therefore rejected for at least the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninomiya, JP 59-15937 Y2 (hereinafter “Ninomiya”).
Regarding claim 1, Ninomiya teaches a mounting arrangement for a display device, the mounting arrangement comprising:
a cover (2) having a transparent section (flat plate-shaped see-through portion 3, Figs. 1 and 2) arranged for receiving a display panel (panel-like object 10, Fig. 2; “a panel-like object 10 on which paintings, patterns, game boards, etc. are depicted on the surface”) against a rear face of the transparent section (see Fig. 2) so as to be visible through a front face of the transparent section (“A transparent glass is fitted into the upper plate to form a see-through part, and the figurine below the see-through part is seen through to be viewed, or a photographic film is inserted between the glass plates and fitted from the see-through part. There is a table or the like in which the inserted photographic film is viewed through a glass plate. In particular, the present proposal makes it possible to replace a panel-like object depicting a painting, a pattern, a game board, etc. that can be seen through a flat plate-shaped transparent portion formed on the upper plate as a removable fit, and the panel-like object can be replaced at any time in a coffee room salon or the like.”), and
a retaining structure (5a, 7, 8, 9, Figs. 1-3) for holding the display panel in place, the retaining structure comprising a chassis (inter-leg portion 5a, Figs. 1-3) fixable in position relative to the cover, the chassis having at least one resilient finger (elastic support pieces 7, Figs. 1-3) extending therefrom alongside a rear face of the display panel, a part of which bears against the rear face of the display panel to resiliently urge the display panel against the rear face of the transparent section of the cover top surface 9 of curved pressure contact part 8 of elastic support pieces 7 urge the panel 10 against the rear face of the transparent glass 3; see Fig. 3).

    PNG
    media_image1.png
    415
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    580
    media_image3.png
    Greyscale


Regarding claim 2, it is initially noted that the claim recites that the retaining structure is mounted independent of the cover, but does not recite what thing the 
The retaining structure (5a, 7, 8, 9, Figs. 1-3) is shown in the figures as mounted directly to the legs (5) in a manner independent of the cover; i.e., the cover does not appear to be involved in the direction connection between the retaining structure and the legs.

claim 3, it is initially noted that the claim further describes the “display device”; i.e., not the “display panel”.
Further, it is noted that the “display device” is not within the scope of the claimed invention because the display device is merely recited as an intended use limitation within the preamble of claim 1. In other words, the claim never actually recites that the mounting arrangement comprises the display device, but merely recites that the mounting arrangement is for the display device. In this sense, limiting the display device to be a control panel limits the claimed mounting arrangement only to the extent that the mounting arrangement is capable of being used with/for a control panel.
It is understood by the ordinarily skilled artisan that the mounting arrangement of Ninomiya is capable of being used with/for a control panel. For example, the control panel may be placed on a top surface of the table such as on the front face of the transparent cover. Otherwise, a control panel is capable being used in the mounting arrangement as the display panel; i.e., the mounting arrangement is capable of holding or any other appropriately sized flat panel for that matter) as the display panel against the rear face of the transparent cover via the chassis/resilient fingers.

Regarding claim 5, curved pressure contact part 8 of elastic support pieces 7, as discussed above, reads on a protrusion which bears on the rear face of the display panel.

Regarding claim 6, it is noted that the claim does not define the “depth” of the protrusion, nor does the claim define the “a space” between the chassis and the rear face of the display panel. Therefore the claim is broad enough to encompass Ninomiya as discussed below:
The vertical/elevation depth of the protrusion (i.e., as measured from the top surface of the transparent glass 3 to the top surface 9 of the curved pressure contact part 8) appears in the Fig. 2 as being greater than the vertical/elevation space between the chassis and the rear face of the display panel (which is zero since the inter-leg portion 5a and the rear face panel 10 are at the same vertical/elevation depth).

Regarding claim 7, the protrusion is at an end part of the resilient finger (curved pressure contact part 8 is shown in Fig. 3 as being at an end part of the elastic support pieces 7).

Regarding claims 8 and 9, the chassis comprises at least one additional resilient finger, and the resilient fingers are arranged in a symmetrical pattern (see Fig. 1 which illustrates four elastic support pieces 7 arranged in a symmetrical pattern).

claim 14, the display panel is held in a direction parallel to the front face of the cover (the panel 10 is shown in Fig. 2 as being held parallel to the front face of the cover 2/transparent glass 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski, US 2018/0271463 A1 (hereinafter “Maciejewski”) in view of Ninomiya.
Regarding claims 1, 5-9, and 14, Maciejewski teaches a mounting arrangement for a display device, the mounting arrangement comprising:
a display panel (communication circuit 106 of user interface 101, Figs. 1-3, 6, and 7; “In the exemplary embodiment, the communication circuit 106 is a touch display, via of which information can be displayed and/or represented for a user and a user can make inputs directly on a display surface. In an alternative embodiment of the invention, the communication circuit 106 can also perform just one function for representation of information, such as with the communication circuit 106 being designed as a display or as a monitor, or also just one function for an input of information, such as the communication circuit 106 being designed as a keyboard and control panel.” ¶ [0056]); and
a retaining structure for holding the display panel in place (see Figs. 3-7), the retaining structure comprising a chassis (carrier frame 105, Figs. 3 and 5-7) fixable in position.
However, Maciejewski does not teach or suggest a cover having a transparent section arranged for receiving a display panel against a rear face of the transparent section so as to be visible through a front face of the transparent section (claim 1), and that the display panel is held in at least a direction parallel to the front face of the cover (claim 14); and that the fixable position of the chassis is relative to the cover (claim 1).

the at least one resilient finger includes a protrusion which bears on the rear face of the display panel (claim 5),
the protrusion has a depth greater than a space between the chassis and the rear face of the display panel when the chassis and display panel are mounted (claim 6),
the protrusion is at an end part of the resilient finger (claim 7), and
the chassis comprises at least one additional resilient fingers, and the resilient fingers are arranged in a symmetrical pattern (claims 8 and 9).

Ninomiya teaches a mounting arrangement for a display device, comprising:
a cover (2) having a transparent section (flat plate-shaped see-through portion 3, Figs. 1 and 2) arranged for receiving a display panel (panel-like object 10, Fig. 2; “a panel-like object 10 on which paintings, patterns, game boards, etc. are depicted on the surface”) against a rear face of the transparent section (see Fig. 2) so as to be visible through a front face of the transparent section (“A transparent glass is fitted into the upper plate to form a see-through part, and the figurine below the see-through part is seen through to be viewed, or a photographic film is inserted between the glass plates and fitted from the see-through part. There is a table or the like in which the inserted photographic film is viewed through a glass plate. In particular, the present proposal makes it possible to replace a panel-like object depicting a painting, a pattern, a game board, etc. that can be seen through a flat plate-shaped transparent portion formed on the upper plate as a removable fit, and the panel-like object can be replaced at any time in a coffee room salon or the like.”)a transparent cover (flat plate-shaped see-through portion 3, Figs. 1 and 2), and
a retaining structure (5a, 7, 8, 9, Figs. 1-3) for holding the display panel in place, the retaining structure comprising a chassis (inter-leg portion 5a, Figs. 1-3) fixable in position relative to the cover, the chassis having at least one resilient finger (elastic support pieces 7, Figs. 1-3) extending therefrom alongside a rear face of the display panel, a part of the at least one resilient finger which bears against the rear face of the display panel to resiliently urge the display panel against the rear face of the cover (top surface 9 of curved pressure contact part 8 of elastic support pieces 7 urge the panel 10 against the rear face of the transparent glass 3; see Fig. 3), wherein:
the display panel is held in a direction parallel to the front face of the transparent section of the cover (the panel 10 is shown in Fig. 2 as being held parallel to the front face of the cover 2/transparent glass 3),
the at least one resilient finger includes a protrusion which bears on the rear face of the display panel (curved pressure contact part 8 of elastic support pieces 7, as discussed above),
the vertical/elevation depth of the protrusion (i.e., as measured from the top surface of the transparent glass 3 to the top surface 9 of the curved pressure contact part 8) appears in the Fig. 2 as being greater than the vertical/elevation space between the chassis and the rear face of the display panel (which is zero 
the protrusion is at an end part of the resilient finger (curved pressure contact part 8 is shown in Fig. 3 as being at an end part of the elastic support pieces 7),
the chassis comprises at least one additional resilient finger and the resilient fingers are arranged in a symmetrical pattern (see Fig. 1 which illustrates four elastic support pieces 7 arranged in a symmetrical pattern)
It would have been obvious to one having ordinary skill in the art to modify the invention of Maciejewski by providing a cover having a transparent section arranged for receiving a display panel against a rear face of the transparent section so as to be visible through a front face of the transparent section, wherein the display panel is held against a rear face of the cover in at least a direction parallel to the front face for the trans parent section of the cover and further modifying the chassis to be fixable in position to the cover, wherein the chassis has a plurality of fingers in a symmetrical pattern extending therefrom alongside a rear face of the display panel, each finger having a protrusion at an end part thereof which bears against the rear face of the display panel to resiliently urge the display panel against the rear face of the cover wherein the protrusion has a depth greater than the space between the chassis and the rear face of the display panel when the chassis and display panel are mounted, as taught by Ninomiya; and the ordinarily skilled artisan would have been motivated to make this modification in order to protect the display from environmental elements (via the transparent cover) and in order to securely mount the display panel to the transparent cover (via the aforementioned fingers and arrangement thereof).
claim 2, it is initially noted that the claim recites that the retaining structure is mounted independent of the cover, but does not recite what thing the retaining structure is mounted to independent of the cover. In this sense, the claim is being construed as covering the retaining structure being mounted to any arbitrary thing so long as such status of being mounted is independent of the cover; i.e., that the mounting of the retaining structure to said arbitrary is not via the cover.
The retaining structure is shown in Maciejewski as being mounted to substructure support 102 independent of any cover (for example, see Fig. 7). Further, the retaining structure (5a, 7, 8, 9, Figs. 1-3) of Ninomiya is shown in the figures as mounted directly to the legs (5) in a manner independent of the cover (i.e., the cover does not appear to be involved in the direction connection between the retaining structure and the legs). 
Since both Maciejewski and Ninomira separately teach the retaining structure is mounted independent of the cover: there being no evidence to the contrary, it is understood that combination would continue to be the same 
 
Regarding claim 3, Maciejewski further teaches that the display device/display panel is a control panel (“In the exemplary embodiment, the communication circuit 106 is a touch display, via of which information can be displayed and/or represented for a user and a user can make inputs directly on a display surface. In an alternative embodiment of the invention, the communication circuit 106 can also perform just one function for representation of information, such as with the communication circuit 106 being designed as a display or as a monitor, or also just one function for an input of information, such as the communication circuit 106 being designed as a keyboard and control panel.” ¶ [0056]).
Otherwise, it is noted that the “display device” is not within the scope of the claimed invention because the display device is merely recited as an intended use limitation within the preamble of claim 1. In other words, the claim never actually recites that the mounting arrangement comprises the display device, but merely recites that the mounting arrangement is for the display device. In this sense, limiting the display device to be a control panel limits the mounting arrangement only to the extent that the mounting arrangement is capable of being used with/for a control panel.
The ordinarily skilled artisan would have recognized that the mounting device is capable of being used with/for a control panel (or any other appropriately sized flat panel for that matter).

Regarding claim 10, Maciejewski further teaches that the chassis is a plate (carrier frame 105 is illustrated in Fig. 5 as taking the form of a plate).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski in view of Ninomiya as applied to claim 10 above, and further in view of Chen et al., US 2005/0117290 A1 (hereinafter “Chen”).
Regarding claims 11 and 12, Maciejewski modified by the teachings of Ninomiya teaches the invention of claim 10 but does not teach that one or more resilient finger(s) of at least one resilient finger is/are a part of the plate defined by one or more respective arcuate slot(s) (let alone a U-shaped slot) formed in the plate.
e.g., resilient tabs 37, Fig. 2; resilient fingers 63, Fig. 2) part of a plate (e.g., flange 33, Fig. 4; guiding plate 62, Fig. 2) defined by an arcuate/U-shaped slot formed in the plate (the aforementioned fingers/tabs appears to be formed/defined by arcuate/U-shaped slots in the aforementioned plates, see various figures such as Fig. 3).
The resilient fingers/tabs, which extend alongside a face of an object (power supply 10), are for applying a force against the object by bearing against face of the object to resiliently urge (i.e., press) the object (“the resilient fingers 63 of the guiding plates 62 of the first side panel 60 and the resilient tabs 37 of the flanges 34 [sic] of the mounting bracket 30 are respectively pressing the power supply 10”, ¶ [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Maciejewski such that each resilient finger is part of a plate defined by arcuate/U-shaped slot formed in the plate, as taught by Chen; and the ordinarily skilled artisan would have been motivated to make this modification in order to integrate the resilient fingers with the plate to press against the rear face of the display panel to resilient urge the display panel against the rear face of the cover.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski in view of Ninomiya as applied to claim 1 above, and further in view of Biber et al., US 2015/0297148 A1 (hereinafter “Biber”).
Regarding claim 13, Maciejewski modified by the teachings of Ninomiya teaches the invention of claim 1 but does not teach that the cover is polycarbonate.
10/11/12, Fig. 2; “The display apparatus 10 in this case includes two display units 11 (shown in cross section), which are integrated in the support tube 9 or fastened in a recess and include organic light-emitting diodes (not shown in detail) disposed on a flexible substrate 12” ¶ [0031]).
Biber further teaches a transparent cover that covers the display panel (13, Fig. 2; “For protection, the display units 11 are also covered with a layer 13 of protective material, which may be for example glass, Plexiglas or a thermoplastic carbonate. The substrate 12 may also be made of PET. The layer 13 is configured as scratch-resistant, biocompatible and high frequency-transparent, with the display units 11 overall also being configured to be as magnetic resonance-compatible as possible.” ¶ [0031]).
Biber further teaches that the cover is made of polycarbonate (“The display apparatus may include a layer of protective material at least in the region of the outer face of the at least one display unit. Such a protective material or surface material may be robust, scratch-resistant and/or sterilizable. The protective material may also be high frequency (HF)-transparent and/or biocompatible. The face of the at least one display unit facing toward the interior of the patient accommodation region may therefore expediently be configured from a durable, scratch-resistant, biocompatible, HF-transparent material, in order to allow implementation to be technically compatible with the electromagnetic and other characteristics of the patient accommodation region.” ¶ [0018]; “Plexiglas, glass or a thermoplastic polycarbonate may be used as protective materials. Thermoplastic polycarbonates, e.g., LEXAN materials, may be suitable for coating or being applied in a protecting manner to display units in the magnetic resonance facility.” ¶ [0019]).
.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski in view of Ninomiya as applied to claims 1 above, and further in view of Shvartsman et al., US 2014/0275963 A1 (hereinafter “Shvartsman”).
Regarding claim 15, Maciejewski teaches an MRI apparatus comprising a display panel mounted using a mounting arrangement (“The medical imaging apparatus, in the exemplary embodiment the magnetic resonance apparatus 11, also has at least one further user interface 101, which is integrated inside the housing apparatus 100 of the magnetic resonance apparatus 11.” ¶ [0053]; “The user interface 101 has a carrier frame 105 and a communication circuit 106 (FIGS. 3 and 6). In the present exemplary embodiment, the carrier frame 105 and the communication circuit 106 form a shared structural unit. In an alternative embodiment of the invention, the carrier frame 105 can also have a structural unit separate from the communication circuit 106. The communication circuit 106 is arranged on a surface of the carrier frame 105 remote from the scanner 12. In the exemplary embodiment, the communication circuit 106 is a touch display, via of which information can be displayed and/or represented for a user and a user can make inputs directly on a display surface.” ¶ [0056]).
Further, Maciejewski modified by the teachings of Ninomiya as discussed above regarding claim 1 teaches the claimed display panel and the claimed mounting arrangement (see above regarding claim 1). However, the modified Maciejewski invention does not read on a radiotherapy apparatus per se.
Shvartsman teaches a radiotherapy apparatus comprising a combination of an MRI apparatus and a radiotherapy apparatus (“Disclosed herein are systems and methods for combining radiotherapy with magnetic resonance imaging. FIG. 1 is a simplified schematic view of an implementation of a radiation therapy system including a radiation therapy head 104 mounted on a gantry 106, which can rotate to different positions to enable radiation delivery from different angles. The exemplary system depicted in FIG. 1 also includes an MRI 102, which may be used for real-time imaging during radiation therapy and maybe of the split or open type of MRI as shown. Radiation therapy head 104 can be used to direct a treatment beam at a target within patient 108 lying on couch 110.” ¶ [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Maciejewski to be a radiotherapy apparatus by combining the MRI apparatus with a radiotherapy apparatus (thereby resulting a radiotherapy apparatus comprising a combination of an MRI apparatus and a radiotherapy apparatus), as taught by Shvartsman; and the ordinarily skilled artisan would have been motivated to make this 

Regarding claims 16 and 17, Maciejewski further teaches that the display device/display panel is a touch panel and/or a control panel (“In the exemplary embodiment, the communication circuit 106 is a touch display, via of which information can be displayed and/or represented for a user and a user can make inputs directly on a display surface. In an alternative embodiment of the invention, the communication circuit 106 can also perform just one function for representation of information, such as with the communication circuit 106 being designed as a display or as a monitor, or also just one function for an input of information, such as the communication circuit 106 being designed as a keyboard and control panel.” ¶ [0056]).
Otherwise, it is noted that the “display device” is not within the scope of the claimed invention because the display device is merely recited as an intended use limitation of the mounting arrangement. In other words, the claim never actually recites that the mounting arrangement comprises the display device, but merely recites that the mounting arrangement is for the display device. In this sense, limiting the display device to be a touch screen and/or a control panel limits the mounting arrangement only to the extent that the mounting arrangement is capable of being used with/for a touch screen device and/or a control panel.
The ordinarily skilled artisan would have recognized that the mounting device is capable of being used with/for a touch screen device and/or a control panel (or any other appropriately sized flat panel for that matter).

claim 18, it is initially noted that the claim recites that the retaining structure is mounted independent of the cover, but does not recite what thing the retaining structure is mounted to independent of the cover. In this sense, the claim is being construed as covering the retaining structure being mounted to any arbitrary thing so long as such status of being mounted is independent of the cover; i.e., that the mounting of the retaining structure to said arbitrary is not via the cover.
The retaining structure is shown in Maciejewski as being mounted to substructure support 102 independent of any cover (for example, see Fig. 7). Further, the retaining structure (5a, 7, 8, 9, Figs. 1-3) of Ninomiya is shown in the figures as mounted directly to the legs (5) in a manner independent of the cover (i.e., the cover does not appear to be involved in the direction connection between the retaining structure and the legs). 
Since both Maciejewski and Ninomira separately teach the retaining structure is mounted independent of the cover: there being no evidence to the contrary, it is understood that combination would continue to be the same 
 
Regarding claims 19-21, the discussions above regarding the modification of Maciejewski in view of the teachings of Ninomiya, as they pertain to the additionally recited limitations of claims 5-7, similarly apply here because the limitations additionally recited in claims 19-21 are identical to that of claims 5-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


Appendix A



    PNG
    media_image4.png
    516
    920
    media_image4.png
    Greyscale






Appendix B



    PNG
    media_image5.png
    1099
    1006
    media_image5.png
    Greyscale



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Introduction/abstract of the Wikipedia article for “Chassis” (see Appendix A).
        
        2 Merriam-Webster dictionary entry for the term “chassis” (see Appendix B)